                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                        LONDON

 UNITED STATES OF AMERICA,                         )
                                                   )
         Plaintiff,                                )     Crim. No. 6:12-CR-00014-GFVT-HAI
                                                   )
 V.                                                )
                                                   )
 ALEXIS LEEANN JENKINS,                            )                     ORDER
                                                   )
         Defendant.                                )
                                                   )

                                       *** *** *** ***

       This matter is before the Court on the Report and Recommendation filed by United States

Magistrate Judge Hanly A. Ingram. [R. 70.] Defendant Alexis Leeann Jenkins has been charged

with four violations of her terms of supervised release. Id. In July 2013, this Court entered

judgment against Ms. Jenkins for aiding and abetting kidnapping and aiding and abetting willful

bodily injury because of sexual orientation. [R. 56.] Ms. Jenkins was sentenced to 96 months

incarceration followed by three years of supervised release. Id. Mr. Jenkin’s initial term of

supervised release began on March 1, 2019.

       On August 6, 2019, the United States Probation Office (USPO) issued a Supervised

Release Violation Report (the Report) that initiated these proceedings. The Report charges four

violations, all connected with drug use. Violation 1 alleges a violation of the condition requiring

Ms. Jenkins to refrain from any unlawful use of a controlled substance. According to the Report,

on July 31, 2019, probation collected a urine specimen from Ms. Jenkins. She admitted to using

marijuana on three to five occasions since her release. This is a Grade C violation. Violation 2

alleges a violation of the condition that she not commit another federal, state, or local crime.
This is a Grade C violation.

       Violation 3 also alleges a violation of the condition requiring Ms. Jenkins to refrain from

any unlawful use of a controlled substance. On August 5, 2019, Ms. Jenkins submitted a urine

specimen that tested positive for methamphetamine. She admitted to using methamphetamine

several times since release. Violation 3 is a Grade C Violation. Violation 4 alleges a violation of

the condition that she not commit another federal, state, or local crime. The Sixth Circuit has

held drug use is equivalent to possession. Therefore, due to Ms. Jenkin’s prior conviction and

the Sixth Circuit’s holding, “simple possession of methamphetamine constitutes conduct in

violation of 21 U.S.C. § 844 (a), a Class E Felony.” This is a Grade B violation.

       On August 23, 2019, Ms. Jenkins appeared before Magistrate Judge Ingram for her initial

appearance pursuant to Rule 32.1. [R. 64.] While there, the probation officer reported that Ms.

Jenkins had submitted a urine specimen that day, and had admitted that she used

methamphetamine on August 17, 2019. Accordingly, an addendum to the report was

forthcoming. Ms. Jenkins knowingly, voluntarily, and intelligently waived her right to a

preliminary hearing. Id. The United States made an oral motion for detention, and Ms. Jenkin

argued for release. Id. Judge Ingram determined that detention was required. Id.

       The addendum, issued August 23, 2019, alleged two additional violations. Violation 5

alleges a violation of the condition requiring Defendant to refrain from any unlawful use of a

controlled substance. This charge is based on her written admission that she had used

methamphetamine on August 17. This is a Grade C Violation. Violation 6 charges Defendant

with violating the condition that she not commit another federal, state, or local crime. As already

noted, the Sixth Circuit has held drug use is equivalent to possession. Therefore, due to Ms.

Jenkin’s prior conviction and the Sixth Circuit’s holding, “simple possession of



                                                 2
methamphetamine constitutes conduct in violation of 21 U.S.C. § 844 (a), a Class E Felony.”

This is a Grade B violation.

           On September 9, 2019, Judge Ingram held a final revocation hearing wherein Ms.

Jenkins knowingly, voluntarily, and intelligently stipulated to the violations alleged in the report

and the addendum. [R. 69.] Subsequently, Judge Ingram prepared a recommended disposition.

[R. 70.]

         As an initial matter, Judge Ingram noted that revocation is mandatory because Ms.

Jenkins was in possession of a controlled substance. 18 U.S.C. § 3583(g)(1). Ms. Jenkins’

admitted conduct qualifies as a Grade B violation with respect to Violations 4 and 6, and a Grade

C violation with respect to Violations 1 through 3 and 5. [R. 64 at 2–3.] With her criminal

history of I and a Grade B1 violation, Ms. Jenkins’ range under the Revocation Table is 4–10

months. See U.S.S.G. § 7B1.1(b). At the final hearing, the parties jointly recommended a

sentence. The parties called for revocation with time served. The parties agreed that as soon as a

bed became available, Ms. Jenkins would leave incarceration and enter a 90-day inpatient

treatment program. The parties also agreed that a new three-year term of supervised release

should begin on that date. Upon successful completion of the treatment program, Ms. Jenkins

would immediately begin a 6-month term in a halfway house. Following that 6-month term, she

would continue on supervision under the conditions.

         Noting that revocation was mandatory, Judge Ingram considered the relevant §§ 3553

and 3583 factors in order to determine an appropriate revocation term of imprisonment. Ms.

Jenkins’ underlying conviction is for a violent crime; however, her probation officer reports that



1
  See U.S.S.G. § 7B1.2(b) (“Where there is more than one violation of the conditions of supervision, or the violation
includes conduct that constitutes more than one offense, the grade of the violation is determined by the violation
having the most serious grade.”).

                                                          3
she does not currently display and violent or hateful tendencies. Prior to sentencing, Ms. Jenkins

expressed remorse for her crime, and the victim stated that he believed she was genuinely

remorseful. Judge Ingram also considered the history and characteristics of the Defendant.

Ms. Jenkins was “barely eighteen” when she was arrested. Her whole life she was struggled with

drug addiction. Ms. Jenkins states she first began using drugs at age thirteen. The parties agree

that the best way to protect the public and deter further criminal conduct is to treat Ms. Jenkins’

addiction. The United States has indicated that it is willing to “take a chance” on Ms. Jenkins,

and giver her on more opportunity at rehabilitation.

       Finally, Judge Ingram correctly noted that the primary wrong in the supervised release

context is the violation of the Court’s trust by the defendant. [R. 64 at 7.] Judge Ingram found

Jenkins’ breach of trust to be significant. Ms. Jenkins used marijuana and methamphetamine on

multiple occasions while on supervised release. She continued to use methamphetamine even

after USPO issued the initial violation report. Nevertheless, Judge Ingram ultimately adopted the

parties’ recommended sentence, finding that the relevant § 3553(a) factors supported such a

penalty.

       Pursuant to Rule 59(b) of the Federal Rules of Criminal Procedure, the Report and

Recommendation advises the parties that objections must be filed within fourteen (14) days of

service. Id. at 16; see 28 U.S.C. § 636(b)(1). No objections to Judge Ingram’s Report and

Recommendation were filed within the appropriate time by either party. Instead, Ms. Jenkins

has filed a waiver of allocution. [R. 72.]

       Generally, this Court must make a de novo determination of those portions of the Report

and Recommendation to which objections are made. 28 U.S.C. § 636(b)(1)(c). But when no

objections are made, as in this case, the Court is not required to “review . . . a magistrate’s



                                                  4
factual or legal conclusions, under a de novo or any other standard.” See Thomas v. Arn, 474

U.S. 140, 151 (1985). Parties who fail to object to a magistrate judge’s report and

recommendation are also barred from appealing a district court’s order adopting that report and

recommendation. United States v. Walters, 638 F.2d 947 (6th Cir. 1981). Nevertheless, the

Court has examined the record and agrees with Judge Ingram’s recommended disposition.

Accordingly, it is hereby ORDERED as follows:

       1.        The Report and Recommendation [R. 70] as to Defendant Alexis Leeann Jenkins

is ADOPTED as and for the Opinion of the Court;

       2.        Ms. Jenkins is found GUILTY of all violations;

       3.        Ms. Jenkins’ Supervised Release is REVOKED;

       4.        Mr. Jenkins is hereby sentenced to time served, followed by a new three-year

term of supervised release to commence on the date Ms. Jenkins is released from jail and begins

inpatient treatment. Ms. Jenkins’ supervised release will be under the same conditions

previously imposed, with the following added conditions:

            a.   Upon her release from custody on September 16, 2019, Defendant SHALL

                 immediately report to the Independence House in Corbin, Kentucky, and

                 successfully complete a 90-day inpatient treatment program. Defendant must

                 comply with all rules of the facility and successfully complete the program within

                 that 90-day term; and

            b. Following completion of the 90-day inpatient program, Defendant SHALL reside

                 in a halfway house of the USPO’s choosing for six months.

       5.        Judgment shall enter promptly.




                                                  5
This the 16th day of September, 2019.




                                        6
